342 S.W.3d 926 (2011)
Wayne GORDON, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 73113.
Missouri Court of Appeals, Western District.
June 28, 2011.
Wayne Gordon, Lexington, MO, Appellant Acting pro se.
Andrew W. Hassell, Jefferson City, MO, for Respondent.
Before GARY D. WITT, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Wayne Gordon appeals the circuit court's judgment denying his petition for writ of mandamus or, in the alternative, declaratory judgment. We affirm. Rule 84.16(b).